DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              TONY GARCIA,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3751

                           [October 12, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;   Samantha      Schosberg      Feuer,    Judge;     L.T.
Case No. 14CF012520AMB.

  Carey Haughwout, Public Defender, and Jessica A. De Vera, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellee.

         ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

   This case is on remand from the Florida Supreme Court following its
decision in State v. Garcia, 47 Fla. L. Weekly S197 (Fla. Aug. 25, 2022),
which quashed our decision in Garcia v. State, 279 So. 3d 148 (Fla. 4th
DCA 2019), to the extent that it required the trial court to resentence
appellant. The Florida Supreme Court did not disturb the portion of our
previous decision affirming appellant’s conviction.        Therefore, in
accordance with our supreme court’s mandate, we affirm appellant’s
sentence.

   Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *
No motions for rehearing shall be entertained.




                      2